Citation Nr: 1546620	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus and service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure. 

7.  Entitlement to an increased (compensable) rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified at a hearing before a decision review officer
and in September 2012, he testified at a Board videoconference hearing.  The hearing transcripts are of record.  The Veterans Law Judge who conducted the September 2012 hearing is no longer employed by the Board, and while the Veteran was offered a hearing before another Veterans Law Judge in September 2015, he declined the opportunity.

In June 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed in part using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left ankle disability, entitlement to service connection for hypertension, entitlement to service connection for a bilateral hip disability, entitlement to service connection for OSA, entitlement to service connection for a low back disability, and entitlement to service connection for a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of tinea pedis, that affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or that has required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 month period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for tinea pedis have not been met for any part of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7813 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  In September 2006 and December 2007 letters, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letters told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claim, in the September 2006 and December 2007 letters. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in February 2008 and July 2015, to evaluate his skin disability. The Board's remand was to afford the Veteran a contemporaneous skin examination.  As noted above, the examination was provided in July 2015.  The examination report contained sufficient information to permit the skin disability to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Tinea pedis is rated under Diagnostic Code (DC) 7813.  That code directs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2015). Given that the Veteran's skin condition is on his feet, DC 7800 is not applicable. Additionally, the Veteran's tinea pedis does not involve scars or scarring, the criteria in DCs 7801-05, are not appropriate. Thus, his tinea pedis is most accurately evaluated under DC 7806.

A 10 percent disability rating is warranted for dermatitis where the condition affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118, DC 7806. 

A 30 percent disability rating is warranted for dermatitis where the condition affects 20 to 40 percent of the entire body or if it affects 20 to 40 percent of exposed areas.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  38 C.F.R. § 4.118, DC 7806. 

A 60 percent disability rating is warranted for dermatitis where the condition affects more than 40 percent of the entire body or affects more than 40 percent of the exposed areas; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12 month period.  Id.

Analysis

The Veteran is currently assigned a noncompensable rating for his service-connected tinea pedis under Diagnostic Codes 7813.  He contends that his skin disability warrants a higher rating.

In a December 1974 rating decision, the Veteran was granted service connection for tinea pedis with hyperhydrosis.  The Veteran's current claim for an increased rating was filed in September 2006.  

The Veteran was afforded a VA examination in February 2008.  There was no evidence of tinea pedis or hyperhidrosis of the feet at that time.  The Veteran was afforded another VA examination in July 2015.  Once again, there was no evidence of a skin problem on physical examination.

There is no evidence at any time during the appeal period of dermatitis that affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or the requirement for systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 month period.  Therefore, a compensable rating under Diagnostic Code 7813-7806 is not warranted.  38 C.F.R. § 4.118, DC 7806. 
In addition, as noted above, the Veteran's tinea pedis does not involve the head, face or neck and does not cause scars, thus, a higher rating is not warranted under Diagnostic Codes 7800-7805. 

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A compensable rating for tinea pedis is denied.


REMAND

Left Ankle, Low Back & Bilateral Hip Disabilities

The Veteran contends that he has a current left ankle and bilateral hip disability due to an injury in service, and specifically to a landmine explosion.  He also contends that his current low back disability is related to his active military service.

In accordance with the Board's June 2014 remand directives, the Veteran was afforded VA examinations for the ankle, lumbar spine and hips in July 2015.  

X-rays of the ankles were unremarkable, and there was no ankle disability diagnosed.  However, the Board notes that as stated in the June 2014 remand, the Veteran was diagnosed with mild arthritis in the left ankle during a March 2008 VA examination.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that there is evidence of a current left ankle disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  

During his spine examination, the Veteran was diagnosed with degenerative arthritis of the spine.  During his hip examination, he was diagnosed with bilateral hip osteoarthritis.

The VA examiner submitted opinions on the etiology of the claimed left ankle, low back and bilateral hip disabilities in July 2015.  The examiner concluded that the claimed left ankle, low back and bilateral hip disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that medical records were negative for any evidence of diagnosis or treatment for a left ankle, low back or bilateral hip condition, and there was no evidence of chronicity or residual disability related to the claimed left ankle, low back or bilateral hip disabilities.

Initially, the Board notes that the Veteran's service records, including his Form DD-214 show that he served in combat during active duty in Vietnam.  Thus, the Board finds that the circumstances and conditions of his service are consistent with his reports of a left ankle, low back and bilateral hip injury in service, and a left ankle, low back and bilateral hip injury in service is conceded.  38 U.S.C.A. § 5104(a).

The Board notes further that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  The absence of service treatment records showing in-service evidence of a left ankle, low back or hip disability is not fatal to the claims for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current left ankle, low back and/or hip disability, and a medically sound basis for attributing such disabilities to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The July 2015 examiner did not provide an adequate opinion as to whether the left ankle, low back and bilateral hip disabilities, identified after service, were related to a disease or injury in service or to the Veteran's reported symptomatology.  

With regard to the examiner's finding that there was no evidence of chronicity or residual disability related to the Veteran's claimed in-service left ankle, low back and bilateral hip injuries, the Board notes that the Veteran has consistently reported that he injured his left ankle, back and hips during active service.  The post-service treatment records provide no indication that the Veteran has reported that he sustained any post-service left ankle, low back or hip injuries.  The Veteran is competent to report that he injured his left ankle, low back and hips during active service and that he has continued to experience left ankle pain, low back pain and hip pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran's statements and testimony regarding a left ankle injury, a low back injury and a bilateral hip injury in service credible.  The July 2015 examiner did not consider the Veteran's competent and credible reports that he had been suffering from left ankle pain, low back pain and bilateral hip pain since service. Most significantly, it is symptoms, not treatment, that is relevant for the determination of whether there is a relationship between the in service injury and subsequent symptomatology and the current disability. The 2015 examiner appears to have relied more on lack of treatment than the credible evidence of symptomatology.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed left ankle disability, low back disability and hip disability, is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Hypertension

The Veteran was also afforded a VA examination for his claimed hypertension in July 2015.  As with the left ankle disability, the examiner opined that the claimed hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale again was that medical records were negative for any evidence of diagnosis or treatment for hypertension, and there was no evidence of chronicity or residual disability related to the claimed hypertension.

The Board notes that the Veteran has reported that he had ringing in his ears in service which the doctors told him was due to high blood pressure.  The Veteran is not competent to provide a nexus between his currently diagnosed hypertension and his active service or events therein.  Such an opinion would require medical expertise (not held by the Veteran as a layperson) as it would require clinical testing of his blood pressure and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  38 C.F.R. § 3.159(a)(1),(2) (2015).  However, the Veteran is competent to report that he experienced symptoms of hypertension while in service and to report what he was told by physicians in service.  He also is competent to report a continuity of such symptoms since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran's statements and testimony regarding his in-service symptoms and what he was told in service to be credible.  The July 2015 examiner did not consider the Veteran's competent and credible reports of what the doctors in service told him or his reports that he had been suffering from symptoms of hypertension since service.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed hypertension, is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2014).

Obstructive Sleep Apnea (OSA)

The Veteran testified that he had trouble breathing in service and that a civilian doctor later told him his problems were due to Agent Orange exposure.  He has also suggested that his OSA may be secondary to his service-connected diabetes mellitus or service-connected post-traumatic stress disorder (PTSD).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  The Veteran has confirmed service in Vietnam.  Therefore, he is presumed to have been exposed to herbicides during active duty.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases do not include OSA.  38 C.F.R. § 3.309(e). 
Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).  See also Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332-335 (Dec. 27, 2010); Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); 72 Fed. Reg. 32,395-407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  The Secretary has not determined that a presumption of service connection based on herbicide exposure is warranted for OSA.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

The Veteran was also afforded a VA examination for his claimed OSA in July 2015.  The examiner noted the Veteran's reports of sleeping difficulties beginning in service in 1968.  The examiner opined that the OSA was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In rendering his rationale, he noted that there are multiple risk factors associated with sleep apnea, including being overweight, having a large neck, having high blood pressure, having a narrowed airway, having chronic nasal congestion, having diabetes, being male, being black, being of a certain age, having a family history of sleep apnea, smoking, and drinking alcohol.  However, he concluded that none of these factors are absolute with respect to the risk of developing sleep apnea.  The Board finds this portion of the examiner's opinion incomplete and inconclusive, and therefore, inadequate for evaluation purposes.  In this regard, he noted several risk factors for OSA, but did not identify which one or which ones more likely than not led to the Veteran's development of OSA.  Furthermore, the examiner did not discuss whether the Veteran's sleeping problems in service were in any way related to any of his noted risk factors for OSA.  

As noted above, the Veteran has also suggested that his OSA is related to his service-connected diabetes mellitus or his service-connected PTSD.  The examiner opined that, as the Veteran's sleep problems started in service in 1968 and his diabetes was diagnosed in 2006, there is no causal relationship between the diabetes and his reported sleep issues.  The Board notes that the examiner essentially concluded that the Veteran's sleep problems in service were not related to his current diagnosis of OSA.  Therefore, his finding that the Veteran's diabetes was diagnosed several years after his reported sleeping difficulties in service is nonsensical as an explanation for why there is no possible relationship between the two.  He did not give an opinion as to whether the OSA, diagnosed after service, was caused by his service-connected diabetes, and therefore, this portion of his opinion is also inadequate for evaluation purposes.  The examiner also opined, with no rationale, that sleep apnea is not caused by PTSD.  As the examiner did not offer a rationale for this opinion, the Board finds that it lacks probative value.  The examiner also concluded that there is no evidence to support the finding that any of the Veteran's stated symptoms of sleep apnea were worsened or aggravated by his diabetes and/or PTSD.

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed sleep disorder, including OSA, is necessary.  
38 U.S.C.A. § 5103A(d) (West 2014).

Lung Disability

The Veteran contends that his currently diagnosed COPD is related to Agent Orange exposure during active duty in Vietnam.  As noted above, the Veteran has confirmed service in Vietnam.  Therefore, he is presumed to have been exposed to herbicides during active duty.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

The July 2015 VA examiner also gave an opinion on the etiology of the Veteran's lung disability.  His opinion, as with the other disabilities he assessed, was that the claimed lung disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale again was that medical records were negative for any evidence of diagnosis or treatment for a lung disability in service, and there was no evidence of chronicity or residual disability related to the claimed lung disability.

As noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2015).  Therefore, the absence of service treatment records showing in-service evidence of a lung disability is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current lung disability, and a medically sound basis for attributing such a disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The July 2015 examiner did not provide an adequate opinion as to whether the lung disability, identified after service, was related to a disease or injury in service.

Exposure to Agent Orange has been conceded on the basis of the Veteran's service in Vietnam.  Moreover, VA outpatient treatment records show the Veteran has been noted to have a diagnosis of COPD and interstitial fibrosis.  There is no medical opinion of record, including the July 2015 opinion, which addresses the relationship between exposure to Agent Orange and the diagnosed lung disabilities.  To ensure the duty to assist has been complied with, the Veteran should be afforded another VA examination and opinion.

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any currently diagnosed hypertension.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hypertension is etiologically related, in whole or in part, to the Veteran's active service.

The examiner is advised that the appellant is competent to report injuries and symptoms, and what he was told by doctors or medics in service, specifically, that the ringing in his ears in service was related to high blood pressure. The Veteran's reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

A complete rationale for all opinions rendered must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed lung disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner is to presume in-service exposure to herbicides for purposes of this examination.

Based on the Veteran's contentions, physical examination, and a complete review of the claims file, the examiner is to identify any and all lung disorders found.  For each lung disorder diagnosed, the examiner should opine as to whether it is "at least as likely as not" (a 50 percent probability or greater) that any currently diagnosed lung disability  is etiologically related, in whole or in part, to the Veteran's active service.

For each lung disorder diagnosed, the examiner should also provide an opinion as to whether it is "at least as likely as not" that such disorder is related to Agent Orange exposure in service.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed sleep disorder, including OSA.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sleep disorder, including OSA, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sleep disorder, including OSA, was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected diabetes mellitus or his service-connected PTSD.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed left ankle disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left ankle disability, is etiologically related, in whole or in part, to the Veteran's active service, to include his report of injuring his ankle in a land mine explosion in service.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed low back disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability, is etiologically related, in whole or in part, to the Veteran's active service, to include his report of injuring his back in a land mine explosion in service.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Then, afford the Veteran a VA examination to determine the etiology of any currently diagnosed hip disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hip disability, is etiologically related, in whole or in part, to the Veteran's active service, to include his report of injuring his back in a land mine explosion in service.

A complete rationale for all opinions rendered must be provided.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

9.  Then readjudicate the Veteran's remaining claims for service connection.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


